Order entered July 27, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00554-CV

                  IN THE INTEREST OF J.A.C. AND Z.C.C., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-54259-2014

                                            ORDER
       We REINSTATE this appeal.

       This appeal was abated to allow the trial court to comply with this Court’s June 11, 2015

order to make findings of fact and conclusions of law. Before the Court is the July 20, 2015

motion of Nathan Cramer for contempt for failure to comply with this Court’s order for entry of

findings of fact and conclusions of law. The trial court signed findings of fact and conclusions of

law on July 8, 2015. On July 24, 2015, the Court received a supplemental clerk’s record

containing the trial court’s findings of fact and conclusions of law. Accordingly, we DENY as

moot the motion for contempt.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE